Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on 7/11/2022 is entered and acknowledged by the Examiner. Claims 1, 14 and 16-20 have been amended.  Claims 1-20 are currently pending in the instant application. 


Response to Arguments

Applicant’s arguments with respect to claims 1-20  have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Madanapalli et al Pub. No.: (US 2016/0292193 A1) (hereinafter “Madanapalli”) in view of Crofton et al Pub. No.: (US 2017/0331880 A1) (hereinafter "Crofton”).

With respect to claim 1: Madanapalli discloses a system, comprising:
a processor (system including a processor [0005]); and
a memory that stores executable instructions that, when executed by the processor of a data storage system, facilitate performance of operations, the operations comprising (memory and instructions used to perform the operations [0005]):
receiving a request for an account dataset wherein the request comprises information for connection to a cloud storage provider account of a group of available cloud storage provider accounts, the request associated with account selection information (the object storage manager receives a request from a user including an identifier of a cloud storage provider in order to access the cloud storage provider, the object storage manager then selects the user account that matches the cloud provider identifier among a plurality of cloud storage providers [0059-0062],  [0020-0021], [0030-0031], [Fig. 2]);
selecting, based on the account selection information, the matching account dataset that satisfies the request, the matching account dataset comprising an identifier of a selected cloud storage provider account and credentials for connection to the selected cloud storage provider account (the object storage manager selects a matching account based on the provider identifier in the request [0059-0062].  Additionally, the cloud storage interface manager further selects a matching cloud storage provider based on a request from the object storage manager [0030-0031]);
However, Madanapalli does not explicitly disclose wherein the request is a query for a matching account dataset to facilitate storage of data;
wherein the matching account dataset is available to store the data;
returning a response comprising the matching dataset in response to the request, thereby enabling subsequent storage of the data at the selected cloud storage provider;
Crofton discloses wherein the request is a query for a matching account dataset to facilitate storage of data (identifying a matching dataset account of a user [0094], [0116], [0118], [0137], [0153]);
wherein the matching account dataset is available to store the data (transmitting data to the identified storage provider to store data [0116], [0137]);
returning a response comprising the matching dataset in response to the request, thereby enabling subsequent storage of the data at the selected cloud storage provider (returning the identified storage providers to the client and the client storing the data [0137]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Madanapalli in view of Crofton in order to return a response comprising the matching dataset to the request for data storage;
One of ordinary skill in the art would have been motivated because it would identify accounts of storage provider in order to distribute the data storage [Crofton: 0137].

With respect to claim 12: Madanapalli-Crofton discloses the system of claim 1 as set forth above. 
Madanapalli discloses wherein the operations further comprise maintaining a data store comprising the group of available cloud storage provider accounts, and updating the credentials of one of the group of available cloud storage provider accounts (data store comprising cloud storage provider accounts along with user name and passwords [Fig. 2], account can be updated as needed [0017]).

With respect to claim 18: Madanapalli discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a data storage system, facilitate performance of operations, the operations comprising:
receiving a request for an account dataset, wherein the request comprises cloud storage provider account credentials for connection to a cloud storage provider account of a group of available cloud storage provider accounts, the request associated with one or more account selection criteria (the object storage manager receives a request form a user including an identifier of a cloud storage provider in order to access the cloud storage provider, the object storage manager then selects the user account that matches the cloud provider identifier among a plurality of cloud storage providers [0059-0062],  [0020-0021], [0030-0033], [Fig. 2]);
applying the one or more account selection criteria to determine one or more account datasets that satisfy the one or more account selection criteria (the object storage manager selects a matching account based on the provider identifier in the request [0059-0062].  Additionally, the cloud storage interface manager further selects a matching cloud storage provider based on a request from the object storage manager [0030-0033]);
in response to a determination that only one account dataset satisfies the one or more account selection criteria (a table of cloud storage providers that matches a user’s request, in this case there is only one cloud ID with 112(2) [0032], [Fig. 2]); 
in response to a determination that more than one account dataset satisfies the one or more account selection criteria, determining a candidate subgroup comprising the more than one account datasets that satisfy the account selection criteria (a table comprising a plurality of dataset for cloud storage providers and credentials that matches the cloud service provider ID in the request [0028], [0034],  [Fig. 2],  the object storage manager then selects the user account that matches the cloud provider identifier among a plurality of cloud storage providers [0059-0062],  [0020-0021], [0030-0033], [Fig. 2]);
However, Madanapalli does not explicitly disclose wherein the request is a query for a matching account dataset to facilitate storage of data;
wherein the matching account dataset is available to store the data;
selecting a selected account dataset from the subgroup resulting in a selected account dataset;
Crofton discloses wherein the request is a query for a matching account dataset to facilitate storage of data (identifying a matching dataset account of a user [0094], [0116], [0118], [0137], [0153]);
wherein the matching account dataset is available to store the data (transmitting data to the identified storage provider to store data [0116], [0137]);
selecting a selected account dataset from the subgroup resulting in a selected account dataset (identifying a matching dataset account of a user [0094], [0116], [0118], [0137], [0153], transmitting data to the identified storage provider to store data [0116], [0137]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Madanapalli in view of Crofton in order to return a response comprising the matching dataset to the request for data storage;
One of ordinary skill in the art would have been motivated because it would identify accounts of storage provider in order to distribute the data storage [Crofton: 0137].


Claims 2-6, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Madanapalli et al Pub. No.: (US 2016/0292193 A1) (hereinafter “Madanapalli”) in view of Crofton et al Pub. No.: (US 2017/0331880 A1) (hereinafter "Crofton”) as applied to claims 1, 12 and 18 above, further in view of Oldridge et al Pat. No.: (US 10,540,607 A1) (hereinafter “Oldridge”).

With respect to claim 2: Madanapalli-Crofton discloses the system of claim 1 as set forth above
However, Madanapalli-Crofton does not explicitly disclose wherein the account selection information indicates random account selection, and wherein the selecting the matching account dataset comprises performing random selection from a group of account datasets corresponding to the group of available cloud storage provider accounts;
Oldridge discloses wherein the account selection information indicates random account selection, and wherein the selecting the matching account dataset comprises performing random selection from a group of account datasets corresponding to the group of available accounts (users are randomly selected from the user population of the matching service entity [Col 14 lines 11-54]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Madanapalli-Crofton in view of Oldridge in order to perform random selection from a group of account datasets corresponding to the group of available accounts;
One of ordinary skill in the art would have been motivated because it would provide users with matches or potential matching accounts [Oldridge: Col 19 line 6-26].

With respect to claim 3: Madanapalli-Crofton discloses the system of claim 1 as set forth above. 
Madanapalli discloses wherein the selecting the matching account dataset comprises obtaining two or more candidate account datasets that each satisfy the account selection information (a user may have multiple account on one cloud storage provider or multiple account across multiple cloud storage providers and the object storage manager performs a lookup for a matching account [0032], [0061], [Fig. 2]); 
However, Madanapalli-Crofton does not explicitly disclose selecting the matching account dataset based on random selection from the candidate account datasets;
Oldridge discloses selecting the matching account dataset based on random selection from the candidate account datasets (users are randomly selected from the user population of the matching service entity [Col 14 lines 11-54]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Madanapalli-Crofton in view of Oldridge in order to select matching account based on a random selection;
One of ordinary skill in the art would have been motivated because it would provide users with matches or potential matching accounts [Oldridge: Col 19 line 6-26].

With respect to claim 4: Madanapalli-Crofton discloses the system of claim 1 as set forth above. 
Madanapalli discloses wherein the selecting the matching account dataset comprises obtaining two or more candidate account datasets that each satisfy the account selection information (a user may have multiple account on one cloud storage provider or multiple account across multiple cloud storage providers and the object storage manager performs a lookup for a matching account [0032], [0061], [Fig. 2]); 
However, Madanapalli-Crofton does not explicitly disclose wherein the account selection information specifies weight data that gives preference to at least one available cloud storage provider account, and selecting the matching account dataset based on using the weight data to bias a pseudorandom selection of the matching account dataset from the candidate account datasets;
Oldridge discloses wherein the account selection information specifies weight data that gives preference to at least one available cloud storage provider account, and selecting the matching account dataset based on using the weight data to bias a pseudorandom selection of the matching account dataset from the candidate account datasets (adjusting weights on one or more factors included in the algorithms used to identify matches ad potential candidates for users [Col 22 line 57- Col 23 line 24]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Madanapalli-Crofton in view of Oldridge in order to select matching account based on using a weight data to bias a selection;
One of ordinary skill in the art would have been motivated because it would provide users with matches or potential matching accounts at above a defined threshold  [Oldridge: Col 19 line 6-26].

With respect to claim 5: Madanapalli-Crofton discloses the system of claim 1 as set forth above. 
However, Madanapalli-Crofton does not explicitly disclose wherein the operations further comprise tracking usage of respective cloud storage provider accounts of the group of available cloud storage provider accounts;
Oldridge discloses wherein the operations further comprise tracking usage of respective accounts of the group of accounts (tracking user activity/usage [Col 19 lines 43-63]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Madanapalli-Crofton in view of Oldridge in order to track usage of a respective account
One of ordinary skill in the art would have been motivated because it would include additional selection criteria to provide users with matches or potential matching accounts [Oldridge: Col 20 lines 1-6].

With respect to claim 6: Madanapalli-Crofton-Oldridge discloses the system of claim 5 as set forth above. 
Madanapalli discloses wherein the selecting the matching account dataset comprises obtaining two or more candidate account datasets that each satisfy the account selection information (a user may have multiple account on one cloud storage provider or multiple account across multiple cloud storage providers and the object storage manager performs a lookup for a matching account [0032], [0059-0062], [Fig. 2]); 
However, Madanapalli does not explicitly disclose selecting the matching account dataset based on which of the candidate account datasets has a least usage;
Crofton discloses selecting the matching account dataset based on which of the candidate account datasets has a least usage (selecting account with the least storage utilization [0089]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Madanapalli in view of Crofton in order to select a candidate with the least usage;
One of ordinary skill in the art would have been motivated because it would be able to load balance client storage account systems.

With respect to claim 19: Madanapalli-Crofton discloses the non-transitory machine-readable medium of claim 18 as set forth above. 
Madanapalli discloses wherein more than one account dataset satisfies the one or more account selection criteria (a table of cloud storage providers that matches a user’s request, in this case there is only one cloud ID with 112(2) [0032], [Fig. 2]); 
However, Madanapalli-Crofton does not explicitly disclose wherein the selecting the account dataset from the subgroup comprises performing random selection;
Oldridge discloses the selecting the account dataset from the subgroup comprises performing random selection (users are randomly selected from the user population of the matching service entity [Col 14 lines 11-54]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Madanapalli-Crofton in view of Oldridge in order to perform random selection from a group of account datasets corresponding to the group of available accounts;
One of ordinary skill in the art would have been motivated because it would provide users with matches or potential matching accounts [Oldridge: Col 19 line 6-26].

With respect to claim 20: Madanapalli-Crofton discloses the non-transitory machine-readable medium of claim 18 as set forth above. 
Madanapalli  discloses wherein more than one account dataset satisfies the one or more account selection criteria (a user may have multiple account on one cloud storage provider or multiple account across multiple cloud storage providers and the object storage manager performs a lookup for a matching account [0032], [0059-0062], [Fig. 2]);
However, Madanapalli-Crofton does not explicitly disclose wherein the operations further comprise maintaining usage data for the cloud storage provider accounts, and wherein the selecting the account dataset from the subgroup comprises evaluating the usage data;
Oldridge discloses wherein the operations further comprise maintaining usage data for the accounts, and wherein the selecting the account dataset from the subgroup comprises evaluating the usage data (evaluating and tracking user activity/usage to use as a criteria  [Col 19 lines 43 – Col 20 line 6]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Madanapalli-Crofton in view of Oldridge in order to evaluate the usage data; 
One of ordinary skill in the art would have been motivated because it would include additional selection criteria to provide users with matches or potential matching accounts [Oldridge: Col 20 lines 1-6].


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Madanapalli et al Pub. No.: (US 2016/0292193 A1) (hereinafter “Madanapalli”) in view of Crofton et al Pub. No.: (US 2017/0331880 A1) (hereinafter "Crofton”) as applied to claims 1, 12 and 18 above, further in view of Boss et al Pub. No.: (US 2020/0092801 A1) (hereinafter “Boss”).

With respect to claim 7: Madanapalli-Crofton discloses the system of claim 1 as set forth above.
Madanapalli discloses wherein the selecting the matching account dataset comprises obtaining two or more candidate account datasets that each satisfy the account selection information (a user may have multiple account on one cloud storage provider or multiple account across multiple cloud storage providers and the object storage manager performs a lookup for a matching account [0032], [0059-0062], [Fig. 2]); 
However, Madanapalli-Crofton does not explicitly disclose selecting the matching account dataset based on a lower storage cost corresponding to one of the two or more candidate account datasets;
Boss discloses selecting the matching account dataset based on a lower storage cost corresponding to one of the two or more candidates (selection of service provider with a lower cost requirement [0019]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Madanapalli-Crofton in view of Boss in order to select a candidate with the lower cost;
One of ordinary skill in the art would have been motivated because it would provide users to decrease cost and reduce latency [Boss: 0017-0019].


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Madanapalli et al Pub. No.: (US 2016/0292193 A1) (hereinafter “Madanapalli”) in view of Crofton et al Pub. No.: (US 2017/0331880 A1) (hereinafter "Crofton”) as applied to claims 1, 12 and 18 above, further in view of Svendsen et al Pub. No.: (US 2009/0164516 A1) (hereinafter "Svendsen”) and Palanisamy et al Pub. No.: (US 2021/0409409 A1) (hereinafter “Palanisamy”).

With respect to claim 8: Madanapalli-Crofton discloses the system of claim 1 as set forth above. 
However, Madanapalli-Crofton does not explicitly disclose wherein the account selection information specifies workgroup information, and wherein the selecting the matching account dataset comprises filtering out account datasets from the group of available cloud storage provider accounts that do not match the workgroup information;
Svendsen discloses wherein the selecting the matching account dataset comprises filtering out account datasets from the group of available accounts that do not match the information (a user account is first requested and a matching component filters the user accounts and returns a dataset of results that are considered matching [0060-0062]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Madanapalli in view of Svendsen in order to return a response comprising the matching dataset to the request;
One of ordinary skill in the art would have been motivated because it would provide matching dataset based on user preference [Svendsen: 0007];
However, Madanapalli-Crofton-Svendsen does not explicitly disclose wherein the account selection information specifies workgroup information;
Palanisamy discloses information specifies workgroup information (identifier of account indicating tenant, workgroups, applications, users, etc. [0366]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Madanapalli-Crofton-Svendsen in view of Palanisamy in order to have information specifies workgroup; 
One of ordinary skill in the art would have been motivated because it would provide the type of cloud provider based on the credentials [Palanisamy: 0366].


Claims 9-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Madanapalli et al Pub. No.: (US 2016/0292193 A1) (hereinafter “Madanapalli”) in view of Crofton et al Pub. No.: (US 2017/0331880 A1) (hereinafter "Crofton”) as applied to claims 1, 12 and 18 above, further in view of Svendsen et al Pub. No.: (US 2009/0164516 A1) (hereinafter "Svendsen”).

With respect to claim 9: Madanapalli-Crofton discloses the system of claim 1 as set forth above. 
Madanapalli discloses wherein the account selection information specifies cloud provider type information (information indicating the type of account [Fig. 2]. Therefore the account selected would be the accounts relative to the account type required);
However, Madanapalli does not explicitly disclose wherein the selecting the matching dataset comprises filtering out account datasets from the group of available accounts that do not match the type information;
Svendsen discloses the selecting the matching account dataset comprises filtering out account datasets from the group of available cloud storage provider accounts that do not match the property information (a user account is first requested and a matching component filters the user accounts and returns a dataset of results that are considered matching [0060-0062]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Madanapalli-Crofton in view of Svendsen in order to filter user accounts and return account that are considered matching;
One of ordinary skill in the art would have been motivated because it would provide matching dataset based on user preference [Svendsen: 0007].

With respect to claim 10: Madanapalli-Crofton discloses the system of claim 1 as set forth above. 
Madanapalli discloses wherein the account selection information specifies property information (a value indicating a location of the file stored [0074], [Fig. 2]. Therefore the account selected would be the accounts relative to the file location);
However, Madanapalli-Crofton does not explicitly disclose and wherein the selecting the matching account dataset comprises filtering out account datasets from the group of available cloud storage provider accounts that do not match the property information;
Svendsen discloses the selecting the matching account dataset comprises filtering out account datasets from the group of available cloud storage provider accounts that do not match the property information (a user account is first requested and a matching component filters the user accounts and returns a dataset of results that are considered matching [0060-0062]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Madanapalli-Crofton in view of Svendsen in order to filter user accounts and return account that are considered matching;
One of ordinary skill in the art would have been motivated because it would provide matching dataset based on user preference [Svendsen: 0007].

With respect to claim 11: Madanapalli-Crofton-Svendsen discloses the system of claim 10 as set forth above. 
Madanapalli discloses wherein the property information comprises at least one of: region data or storage tier data (information indication location of the data, i.e. Which cloud storage provider or local storage, whether it’s a federal cloud storage or a local drive [0056-0058], [Fig. 2]).

With respect to claim 14: Madanapalli discloses a method, comprising:
maintaining, by a system comprising a processor, a group of cloud storage provider account datasets, wherein respective cloud storage provider account datasets of the group comprise respective credentials for connection to the respective cloud storage provider accounts of the group (a table comprising a plurality of dataset for cloud storage providers and credentials [0028], [0034],  [Fig. 2]);
the cloud storage provider account datasets to obtain a subgroup of candidate account datasets that match the account selection information (a user sends a request including user and cloud storage provider identification, then looking up a datasets from a subgroup that matches the credential of a user [0032-0034], [0061], [Fig. 2]);
selecting a cloud storage provider from the subgroup, resulting in a selected cloud storage provider (selecting a user account based on credentials from a subgroup of cloud storage providers [0032-0034].  A user can have multiple accounts for one cloud storage provider [0032]);
However, Madanapalli does not explicitly disclose filtering to obtain a subgroup of candidate datasets that match the account selection information in a query;
selecting an account dataset from the subgroup, resulting in a selected cloud storage provider and a selected account dataset, wherein the selecting facilitates subsequent storage of data at the selected cloud storage provider;
Crofton discloses selecting an account dataset from the subgroup, resulting in a selected account dataset, wherein the selecting facilitates subsequent storage of data at the selected cloud storage provider (identifying a matching dataset account of a user [0094], [0116], [0118], [0137], [0153], transmitting data to the identified storage provider to store data [0116], [0137]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Madanapalli in view of Crofton in order to select a matching account dataset;
One of ordinary skill in the art would have been motivated because it would identify accounts of storage provider in order to distribute the data storage [Crofton: 0137];
However, Madanapalli-Crofton does not explicitly disclose filtering to obtain a subgroup of candidate datasets that match the account selection information in a query;
Svendsen discloses filtering to obtain a subgroup of candidate datasets that match the account selection information in a query (a user account is first requested and a matching component filters the user accounts and returns a dataset of results that are considered matching [0060-0062]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Madanapalli in view of Svendsen in order to return a response comprising the matching dataset to the request;
One of ordinary skill in the art would have been motivated because it would provide matching dataset based on user preference [Svendsen: 0007].

With respect to claim 15: Madanapalli-Crofton-Svendsen discloses the method of claim 14 as set forth above. 
Madanapalli discloses further comprising receiving, by the system, a request for the account dataset, the request associated with the account selection information (the object storage manager selects a matching account based on the provider identifier in the request [0059-0062].  Additionally, the cloud storage interface manager further selects a matching cloud storage provider based on a request from the object storage manager [0030-0033]);
returning the selected cloud storage provider (the cloud storage provider is identified based on the user request [0031]);
However, Madanapalli does not explicitly returning the selected account dataset in response to the request;
Crofton discloses returning the selected account dataset in response to the request; (returning the identified storage providers to the client and the client storing the data [0137]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Madanapalli in view of Crofton in order to return a response comprising the matching dataset to the request for data storage;
One of ordinary skill in the art would have been motivated because it would identify accounts of storage provider in order to distribute the data storage [Crofton: 0137].

With respect to claim 16: Madanapalli-Crofton-Svendsen discloses the method of claim 14 as set forth above. 
However, Madanapalli-Svendsen does not explicitly disclose further comprising tracking usage of respective cloud storage provider accounts of the group of cloud storage provider accounts, and wherein the selecting the cloud storage provider and the selected account dataset is based at least in part of usage of the cloud storage provider;
Crofton discloses tracking usage of respective cloud storage provider accounts of the group of cloud storage provider accounts, and wherein the selecting the cloud storage provider and the selected account dataset is based at least in part of usage of the cloud storage provider (selecting account with the least storage utilization [0089].  Examiner interprets selecting accounts with the least storage utilization requires tracking a usage);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Madanapalli in view of Crofton in order to select an account with the least usage;
One of ordinary skill in the art would have been motivated because it would be able to load balance client storage account systems.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Madanapalli et al Pub. No.: (US 2016/0292193 A1) (hereinafter “Madanapalli”) in view of Crofton et al Pub. No.: (US 2017/0331880 A1) (hereinafter "Crofton”) as applied to claims 1, 12 and 18 above, further in view of Chang et al Pub. No.: (US 2017/0339070 A1) (hereinafter “Chang”).

With respect to claim 13: Madanapalli-Crofton discloses the system of claim 1 as set forth above. 
Madanapalli discloses wherein the receiving the request comprises receiving a representational state transfer (REST) application programming interface call (centralize storage accessed via enterprise-internal URLs corresponding to the REST APIs [0017]);
However, Madanapalli-Crofton does not explicitly disclose wherein the returning the matching account dataset in response to the request comprises returning a REST response;
Chang discloses wherein the returning the dataset in response to the request comprises returning a REST response (returning a REST return code in response to a request [0036], [0044]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Madanapalli-Crofton in view of Chang in order to respond with a REST response;
One of ordinary skill in the art would have been motivated because it structured data can be process and consumed directly without any additional parsing.


Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Madanapalli et al Pub. No.: (US 2016/0292193 A1) (hereinafter “Madanapalli”) in view of Crofton et al Pub. No.: (US 2017/0331880 A1) (hereinafter "Crofton”) and Svendsen et al Pub. No.: (US 2009/0164516 A1) (hereinafter "Svendsen”) as applied to claims 9-11 and 14-16  above, further in view of Oldridge et al Pat. No.: (US 10,540,607 A1) (hereinafter “Oldridge”).

With respect to claim 17: Madanapalli-Svendsen discloses the method of claim 14 as set forth above. 
However, Madanapalli-Svendsen does not explicitly disclose wherein the selecting the cloud storage provider and the account dataset comprises performing a random selection or pseudorandom selection from the subgroup;
Oldridge discloses wherein the selecting the cloud storage provider and the account dataset comprises performing a random selection or pseudorandom selection from the subgroup (users are randomly selected from the user population of the matching service entity [Col 14 lines 11-54]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Madanapalli-Svendsen in view of Oldridge in order to perform random selection;
One of ordinary skill in the art would have been motivated because it would provide users with matches or potential matching accounts [Oldridge: Col 19 line 6-26].


Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO DUC DUONG whose telephone number is (571)272-2350.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.D.D/Examiner, Art Unit 2446        

/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446